Title: Circular to the Governments of Massachusetts, Connecticut, and New Hampshire, 19 January 1776
From: Washington, George
To: Governments of Massachusetts, Connecticut, and New Hampshire



Gentn
Cambridge 19th January 1776

The Inclosures herewith sent, convey such full accounts of the sad reverse of our affairs in Canada, as to render It unnecessary for me, in my present hurry, to add ought to the Tale.
Your spirited Colony will, I have no doubt, be sufficiently Impressed with the expediency of a vigorous exertion to prevent the evils which otherwise must follow from the repulse of our Troops—It does not admit of a doubt but that General Carlton will improve this advantage to the utmost; and if he should be able to give different Current of Sentiment to the Canadians and Indians than those they seemed Inclind to adopt, words are unnecessary to describe the melancoly effect that will Inevitably follow.
I am persuaded therefore, that you will exert yourselves to the utmost, to throw in the reinforcement (by the Rout mention’d in General Schuylers Letter) that is now requ[i]red of your Colony, as the doing of it expeditiously may prove a matter of the utmost importance.
You will perceive by the minutes of the Council of War Inclos’d, that the Regiment asked of you for Canada is one of the numbr applied for in my Letter of the 16th Inst. and that the only difference with respect to the requisition, is the length of time, and place of service, as no good would result from sending Troops to Canada for a shorter period than the Continental Army is raisd for—to wit, till the first of January 1777. I am Gentn with great respect your most Obt Humble Servant

Go: Washington

